DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Lang et al. (US 20140185919 A1, hereinafter “Lang”)
Sugiura et al. (US 6034766 A, hereinafter “Sugiura”)
Duquette et al. (US 20070116352 A1, hereinafter “Duquette”)
Baran et al. (US 20070252977 A1, hereinafter “Baran”)
Zhang et al. (US 20190383753 A1, hereinafter “Zhang”)

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 20140185919 A1, hereinafter “Lang”) in view of Sugiura et al. (US 6034766 A, hereinafter “Sugiura”) and in view of Zhang et al. (US 20190383753 A1, hereinafter “Zhang”).
Regarding claims 1, 16 and 31:
Lang teaches a method for detecting cross talk (Lang [0002], [0005], [0011]; [0013], [0014], [0016], [0022], fig. 4, where Lang discloses a method, system and computer readable medium for detecting defect in a wafer), the method comprises: 
acquiring a first image of a region of interest (ROI) of a wafer by illuminating the ROI with a first oblique beam, and collecting light reflected from the ROI (Lang [0005], [0011], [0023], [0065], [0071], fig. 4, where Lang teaches acquiring a first image or image data in response to a first illuminating mode on a region of interest and the illumination is done by illuminating the surface of the wafer at an oblique angle);
acquiring a second image of the ROI by illuminating the ROI with a second oblique beam, and collecting light reflected from the (Lang [0005], [0011], [0023], [0065], [0071], fig. 4, where Lang teaches acquiring a second image or image data in response to a second illuminating mode by shining light at an oblique angle on the region of interest although one is shown multiple beam van be setup to illuminate the wafer at different angles and/or from different positions);
wherein an angle projection of the first oblique beam on the wafer is oriented to an angle projection of the second oblique beam on the wafer (Lang [0005],  [0023], [0065], [0071], fig. 4, where the first and the second raw output data can be generated from different illuminating beam position or angle and
detecting cross talk that appears in a certain image that is selected out of the first image and the second image  (Lang [0005], [0009], [0023], [0065], [0071], fig. 4, where Lang teaches detecting defect on the wafer based on the first image and/or the second image).
Lang fails to explicitly teach wherein an orthogonal projection of the first oblique beam on the wafer is oriented to an orthogonal projection of the second oblique beam on the wafer and a chuck to support the wafer;
However, Sugiura teaches an optical system for inspecting a surface wherein the separate light emitting unit are used to illuminate the surface and the two light sources are orthogonal to each other and a holder (7) for supporting the inspection target optical member (9) (Sugiura col. 9 lines 33-65, col. 11 lines 1-24, 31-64, coll. 11 line 65-col. 12 line 22, figs. 1-2, 14, 29, 41 and 46).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to place the beam projectors in a such that they are orthogonal to each other and hit the surface to be illuminated at a 45o angle and a support mechanism to hold or to keep the inspection target optical member in a desired position, as taught by Sugiura, in order for the target to be inspected be illuminated at a uniform luminance (Sugiura col. 11 line 31-col. 12 line 22, figs. 2, 14, 29, 41 and 46). 
The combination fail to explicitly teach wherein the cross talk appears in the certain image when the acquiring of the certain image comprises collecting light that was reflected from a first structural element of the ROI after being reflected, directly or indirectly, towards the first structural element of the ROI from another structural element of the ROI; and removing the cross talk from the certain image.
However, Lang teaches a system and method for detecting nuisance/noise that is due to defect in a wafer by analyzing image of light scattering (Lang [0009]). The geometric characteristic of the wafer determine how light would be scattered (Lang [0035]). Sugiura further disclose the strong scattering from the copper lines becomes the main nuisance source (Lang [0041], [0045]). In other words reflection of light rays bouncing off crevasses, holes, and defects or dirt or simply different materials or different elevation within the region of interest (ROI) before finally make it to the sensor(s) or the light gathering element to form the image cause noise in the formation of the image (Lang [0045], [0049], and [0053], figs. 1-2). Furthermore, Zhang teaches a method and system for wafer noise detection and mitigation wherein filter is used to filter out reflected and scattered lights and the filter can be configured to filter lights or electrons received at a certain desired energy, such as low energy electrons if the light has been deflected from bouncing from one structure element to another within the region of interest before heading to the image sensor.
Therefore, taking the teaching of Lang, Suguira and Zhang as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to remove or filter out low energy light that has been reflected, deflected and/or .

Claims 2-4, 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lang et al. (US 20140185919 A1, hereinafter “Lang”) in view of Sugiura et al. (US 6034766 A, hereinafter “Sugiura”), in view of Zhang et al. (US 20190383753 A1, hereinafter “Zhang”) and in view of Duquette et al. (US 20070116352 A1, hereinafter “Duquette”)
Regarding claims 2 and 17:
Lang in view of Sugiura and in view of Zhang teaches explicitly all the limitation of this claim except wherein the detecting of the cross talk comprises searching for an image, out of the first image and the second image that is substantially free of cross talk
Duquette teaches a system for detecting defects wherein the detection process includes searching for an object or objects in the captured images that does not have defects or noise (Duquette [0036]-[0038], [0080], [0089], [0094]-[0096], fig. 2).
	Therefore, taking the teachings of Lang, Sugiura, Zhang and Duquette as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to search for an image (object) in the captured images that is free of noise in other words without any artifact, since an image free of noise or artifact would indicate that there is no issues with the board or the wafer

Regarding claims 3 and 18:
(Lang [0009], [0011]; [0013], [0014], [0016], [0022]-[0023]; Sugiura col. 11 line 31-col. 12 line 22, figs. 2, 14, 29, 41 and 46, where the combination above teaches using or taking a plurality of images of the surface object to perform detection).
Regarding claims 4 and 19:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches wherein the detecting of the cross talk is based on a comparison between the first image and the second image (Lang [0009], [0011], [0035], [0037], [0040]-[0041], [0052], [0057], fig. 2)
Regarding claim 6:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches wherein the evaluating comprises finding, for each pixel value of multiple pixel values a pair of spatial distributions, wherein the pair comprises a first spatial distribution of pixels of the first image of the pixel value and a second spatial distribution of the pixels of the second values; finding, out of multiple pairs associated with the multiple pixel value, for a pair that exhibits a maximal difference between the first spatial distribution and the second spatial distribution, and defining the pair that exhibits the maximal difference as a cross talk (Lang [0009], [0011], [0035], [0037], [0040]-[0041], [0052], [0057], fig. 2; Duquette [0006], [0044], [0061], [015], [0021], [0026], [0096], claims 1 and 15; Sugiura col. 3 lines 51-61, col. 4 lines 8-16, 41-43, col. 5 lines 25-45).
Regarding claim 7:
(Lang fig. 4; Sugiura col. 11 lines 1-24, 31-64, coll. 11 line 65-col. 12 line 22, figs. 2, 14, 29, 41 and 46).
Regarding claim 8:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches wherein the detecting of the cross talk is based on a reference model of the ROI (Lang [0043], [0052]; Duquette [0039], [0042], [0044], [0093]; Sugiura col. 2 lines 10-12, 47-52).
Regarding claim 9:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches wherein the first image and the second image embed height information and wherein the detecting of the cross talk is based on expected height values of elements of the ROI (Duquette [0037], [0039], and [0058]).
Regarding claim 10:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches wherein the illuminating of the ROI with the first oblique beam comprises scanning the ROI with the first oblique beam (Lang [0014], [0022], [0034]; Sugiura figs. 2, 12, 29 and 41-46)
Regarding claim 11:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches wherein the first oblique beam forms a spot on the ROI (Lang fig. 4; Duquette [0048], fig. 9, 12; Sugiura figs. 2, 12, 29 and 41-46).
Regarding claim 12:
(Lang fig. 4; Duquette [0048], fig. 9, 12; Sugiura figs. 2, 12, 29 and 41-46).
Regarding claim 13:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches wherein the acquiring of the first image comprising utilizing a triangulation system (Duquette [0048], fig. 9, 12; Sugiura col. 26 lines 15-27, figs. 2, 12 , 29 and 41-46).
Regarding claim 14:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches wherein the detecting of the cross talk is followed by generating an estimate of the ROI (Duquette [0039], [0041], [0042], [0044], [0093], Sugiura col. 2 lines 10-12, 47-52, fig. 2, 12, 29 and 41-46).
Regarding claim 15:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches comprising introducing a rotational movement, about an axis that is oriented to the wafer, between the wafer and an illumination unit that generates the first and second radiation beams; wherein the introducing of the rotational movement is executed after the acquiring of the first image of the ROI and before acquiring the second image of the ROI (Lang [0009], [0011], [0035], [0037], [0040]-[0041], [0052], [0057], fig. 2; Duquette [0006], [0044], [0061], [015], [0021], [0026], [0096], claims 1 and 15; Sugiura col. 3 lines 51-61, col. 4 lines 8-16, 41-43, col. 5 lines 25-45).
Regarding claim 46:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches wherein the processor is configured to detect the cross talk by comparing between the first image and the second image, wherein the comparing comprises evaluating differences between spatial (Lang [0009], [0011], [0035], [0037], [0040]-[0041], [0052], [0057], fig. 2).
Regarding claim 47:
Lang in view of Sugiura, in view of Zhang and in view of Duquette teaches wherein the comparing comprises evaluating differences between spatial distributions of pixels of a same value in the first image and in the second image (Lang [0009], [0011], [0035], [0037], [0040]-[0041], [0052], [0057], fig. 2).

Claim 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 20140185919 A1, hereinafter “Lang”) in view of Sugiura et al. (US 6034766 A, hereinafter “Sugiura”) in view of Zhang et al. (US 20190383753 A1, hereinafter “Zhang”) and in view of Baran et al. (US 20070252977 A1, hereinafter “Baran”).
Regarding claim 31:
Claim 31 contains similar limitations as claims 1 and 16 except wherein the evaluation system comprises a chuck that is configured to support a wafer.
Claim 31 is rejected on the same ground as claims 1 and 16 and further in view of Baran. Where Baran teaches a system and method for controlling beam source in a workpiece surface inspection system. The system comprises command for controlling a chuck that can be part of an internal workpiece handling subsystem 44 comprises a motorized linear stage 46 and a rotary stage 48 that support the workpiece to be inspected. It therefore is capable or both rotating and translating the workpiece (.gamma.-.theta.), for example, to provide a number of scan patterns. (Baran [0150], [0156], [0347], figs. 1, 2, 4 and 9).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        February 7, 2022